Title: To George Washington from Colonel George Gibson, 17 February 1778
From: Gibson, George
To: Washington, George

 

May it please Your Excelly
Lancaster [Pa.]17th February 1778

I have the Honor to transmit herewith the proceedings of a Genl Court Martial by order of Generl Wayne for the tryal of Lieutt Dickinson which I hope will meet Your Excellys approbation, The proceedings of a General Court martial for the Trial of Lieutt McMichael were deliver’d by the Judge Advocate to the Marquis de la fayette to be by him transmitted to Your Excellency—I have been told they were not deliver’d to Your Excelly having been mislaid as there was no records kept of the proceedings of the Court, Will Your Excelly Please to direct whether the Court order’d by Genl Wayne must proceed to a new Tryal or whether he Shou’d be tryed by the Court orderd by Your Excelly—Sebastian Graff Esqr. the Assistant Commissary of Purchases, deliver’d me the Inclosed, & at the same time informed me that there are many Officers in the Staff department Inhabitants of this place who draw large Quantities of Beef in a manner that I conceive to be very injurious, I think it therefore my duty to represent the matter to Your Excellency, These Gentlemen have not drawn any Beef during the Summer & Fall & as some of them hold 3 or more posts the number of rations due them was very considerable, so much so that I am told it took one or more Stall fed Oxen to pay up the back rations, due to one only I have taken the Liberty to forbid the Issueing Commissary to Issue more than one ration ⅌ diem to any Commission’d or Staff Officer, & to pay up no more back rations in beef or Pork until Your Excellys pleasure shall be known on this Head—I have also prevented them from Stopping a part of a drove of Swine that went thro’ this place for Camp, as I was certain they were much more wanted there Than here, If I have done wrong I throw myself on Your Excellys mercy begging leave to assure Your Excy I had nothing in view but the Service of my country—In my last I mention’d to your Excelly that the Hospitals were in good order, I am sorry to inform Your Excy that there is still a great field for improvemt.
The Barracks in this Town are converted into hospitals the patients are very much crowded, oweing to a number of the Prisoners of Warr & a part of the Corps commanded by Lieut. Colo. Smith being quarter’d in the Barracks. The patients suffer for want of Cloathing & the Convalescents for want of Clean Sweet rooms to be put into, in lieu of wch they are kept in the appartments with the Sick, which frequently occasions relapses that are for the most part fatal, the men when discharged as fit for duty are by no means fit for the Fatigues of a winter Campaign being in want of Cloathing, of which there is sufficient here. but I apprehend the Clothier General does not think himself Authorized

to pay any attention to my order. The Guards which require 36 men dayly are furnished from the men discharged from the Hospitl the duty is rather Severe on the poor fellows who are almost naked, I thought it necessary to mention these circumstances to Your Excelly, as it Keeps a number of men employed at this place whose services may be perhaps wanted some place else & the Militia might be employ’d for the purpose of Guards—I must beg Your Excellys pardon for the liberty I take, & hope Your Excy will please to give me Your directions respecting the regulating the Hospital & procuring Cloathing for the Troops, & I flatter myself I shall merit Your Excys approbation by my attention to & executing with punctuality the Orders You may please to Honor me with—I have observed some fine horses since I have been here, that wou’d make excellent Light horse they are chiefly owned by Germans of the Menyonist sect, who set very little store by the Continentl Curry, I cou’d wish to see them properly disposed off as I am certain they woud if it cou’d be done wth privacy cary every horse to Mr Howe—The principal with two others concerned in the Murder of Lieut. Hammond are taken & secured in the Goal of this County. & the civil Majestrates are exerting themselves to bring the other offenders to Justice, I cannot conclude without mentioning to Your Excelly that the Gentlemen of the Faculty are very attentive to their duty. I have the Honor to be wth Truth Your Excellencys Obedt Servant

Geo: Gibson

